DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       THOMAS JOHN CARDIN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-76

                              [April 29, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Daryl J. Isenhower, Judge; L.T. Case Nos. 562020AP000007
and 562019MM002179A.

   Diamond R. Litty, Public Defender, and Wendy Diaz, Assistant Public
Defender, Fort Pierce, for appellant.

  Bruce H. Colton, State Attorney, Fort Pierce, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.